DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.       The disclosure is objected to because of the following informalities:
In paragraph 0007, line 5 reads “the instrument include a reducer” but should instead read “the instrument includes a reducer”
In paragraph 0040, line 3 reads “an upper or end 107” but should instead read “an upper or first end 107”
In paragraph 0043, line 6 reads “first arm 234” but should instead read “first arm 134”
In paragraph 0045, line 5 reads “the later sides 318” but should instead read “the lateral sides 318”
In paragraph 0061, lines 1-2 read “as will be described” but should instead read “will be described”
In paragraph 0067, line 7 reads “the pawl 130 moved downward” but should instead read “the pawl 130 moves downward”
Appropriate correction is required.

Claim Objections
3.       Claims 7 and 14 are objected to because of the following informalities:  
In claim 7, lines 5-6 read “for generating the force” but, for consistency, should instead read “for generating the applied force”
In claim 14, line 4 reads “the auxiliary tool” but, for consistency, should instead read “at least one auxiliary tool”
Appropriate correction is required.

Claim Interpretation
4.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
6.       As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “the first connection interface and the second connection interface are configured to affix and auxiliary tool” in claims 7 and 17, “each auxiliary tool fastening mechanism is configured to affix at least one of an accessory” in claim 13, the auxiliary tool fastening mechanism is configured to connect simultaneously two tools” in claim 14, and “the auxiliary tools fastening mechanism is configured to connect the de-rotation rod” in claim 20.
8.       Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
9.       If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
10.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.     Claims 1-8, 12-13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 6 reads “a ratchet segment”, which is claimed in addition to the “a ratchet segment” recited previously in line 2. Thus, it is unclear if applicant is talking about the same “ratchet segment” or the recitation of the “ratchet segment” in line 6 is a different one.
	Regarding claim 2, line 3 reads “the ratchet segment”, which is indefinite because it is unclear about which “ratchet segment” applicant is talking about, e.g. the one recited in claim 1, line 2, or the one recited in claim 1, line 6.
	Regarding claim 4, line 3 recites the limitation "the locking lever".  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 7, line 2 reads “the ratchet segment”, which is indefinite because it is unclear about which “ratchet segment” applicant is talking about, e.g. the one recited in claim 1, line 2, or the one recited in claim 1, line 6.
	Regarding claim 12, line 3 recites the limitation "the locking lever".  There is insufficient antecedent basis for this limitation in the claim. 
	Regarding claim 13, line 3 recites the limitation “the locking mechanism”. There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 15, line 7 reads “the ratchet segment”, which is indefinite because it is unclear about which segment applicant is talking about, e.g. the “ratchet segment recited in claim 9, line 4, or the one recited in claim 15, line 3.
	Claim 17 recites the limitation “the force” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
12.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
14.     Claim(s) 1-2, 5, 7-10, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (2016/0030093).
	Regarding claim 1, Walker discloses a modular surgical instrument (Fig. 1 reduction jack 10) comprising: a tower (Fig. 5 elongated tubular body 60 and legs 90) having a first end (Fig. 5 proximal end of body 66), a second end (Fig. 5 distal end of legs 94) and a ratchet segment (Fig. 5 rack 81) between the first end and the second end; a ratchet reduction mechanism including: a ratchet lever (Fig. 4 lever 210), a linear ratchet rack (Fig. 5 rack 81) integrated into a ratchet segment of the tower (Fig. 5 mounting stem 50) at a location between the first end and the second end, and a ratchet collar coupled to the ratchet lever (Fig. 3, see annotated directly below), the ratchet collar is configured to slide along the ratchet segment by application of an applied force (paragraph 0047, lines 10-21); and a reducer affixed to the ratchet reduction mechanism and is configured to move in unison with the slide of the ratchet collar (Fig. 3, see annotated below).

    PNG
    media_image1.png
    902
    647
    media_image1.png
    Greyscale

	Regarding claim 2, Walker discloses the tower further comprises a handle segment (Fig. 14 plunger 242), the handle segment includes a handle interface (Fig. 14, see annotated directly below) coupled to the first end of the tower above the ratchet segment (paragraph 0062, lines 1-17, Fig. 4 mounting stem 50 can be seen above ratchet segment).

    PNG
    media_image2.png
    719
    668
    media_image2.png
    Greyscale
	
	
	Regarding claim 5, Walker discloses the ratchet reduction mechanism further comprises a ratchet rail (Fig. 5 guide posts 86A and 86B, 86B not shown) with parallel tracks (Fig. 5 cut out section 88) to which the ratchet collar is interfaced (Fig. 3 guide post 86 received in guide slots 128).
	Regarding claim 7, Walker discloses the ratchet segment comprises a first connection interface (Fig. 6 guide posts 86A and 86B, which are the connection interface for the ratchet collar which comprises the second connection interface); and the ratchet collar comprises a second connection interface (Fig. 11, first arm 142, pocket 150, and drive socket 160) wherein the first connection interface and the second connection interface are configured to affix an auxiliary tool to the ratchet reduction mechanism for generating the force (paragraph 0046).
	Regarding claim 8, Walker discloses the tower includes a head cavity (Fig. 4 slot 106B) at the second end for attachment of a polyaxial head (Fig. 2 collar 20).
	Regarding claim 9, Walker discloses a surgical implant system (Fig. 1) comprising: a polyaxial head (Fig. 2 collar 20); and a modular surgical instrument (Fig. 3 reduction jack 10) comprising: a tower (Fig. 5 elongated tubular body 60 and legs 90) having a first end (Fig. 5 proximal end of body 66), a second end (Fig. 5 distal end of legs 94) and a ratchet segment (Fig. 5 rack 81) between the first end and the second end, a ratchet reduction mechanism including a ratchet collar interfaced with the ratchet segment (Fig. 3, see annotated directly below), and a reducer affixed to the ratchet reduction mechanism (Fig. 3, see annotated below) and is configured to move in unison with sliding motion of the ratchet collar toward the polyaxial head (Fig. 1 shows reducer and ratchet reduction mechanism in a closer position to the polyaxial head).

    PNG
    media_image1.png
    902
    647
    media_image1.png
    Greyscale

	Regarding claim 10, Walker discloses the tower further comprises a handle segment (Fig. 14 plunger 242), the handle segment includes a handle interface (Fig. 14, see annotated directly below) coupled to the first end of the tower above the ratchet segment (paragraph 0062, lines 1-17, Fig. 4 mounting stem 50 can be seen above ratchet segment).

    PNG
    media_image2.png
    719
    668
    media_image2.png
    Greyscale

	Regarding claim 15, Walker discloses the ratchet reduction mechanism further comprises: a ratchet lever; a linear ratchet rack integrated into a ratchet segment of the tower at a location between the first end and the second end; and a ratchet rail (Fig. 5 guide posts 86A and 86B, 86B not shown) with parallel tracks (Fig. 5 cut out section 88) to which the ratchet collar is interfaced (Fig. 3 guide post 86 received in guide slots 128; paragraph 0041, lines 9-11), wherein the ratchet lever is pivotally coupled to the ratchet collar and the ratchet collar is configured to slide along the ratchet segment by application of an applied force. 
	Regarding claim 17, Walker discloses the ratchet segment comprises a first connection interface (Fig. 6 guide posts 86A and 86B, which are the connection interface for the ratchet collar which comprises the second connection interface); and the ratchet collar comprises a second connection interface (Fig. 11, first arm 142, pocket 150, and drive socket 160), wherein the first connection interface and the second connection interface are configured to affix an auxiliary tool to the ratchet reduction mechanism for generating the force (paragraph 0046).
	Regarding claim 18, Walker discloses an elongated rod (Fig. 2 spinal rod 40), wherein the tower comprises parallel arms (Fig. 5 legs 90A and 90B) having a longitudinal axis and a gap (Fig. 5 rod channel 108) between the arms to receive the rod between the arms (paragraph 0032, lines 1-3) such that the rod is perpendicular to the longitudinal axis at a location below the reducer (Fig. 3, see annotated directly below)

    PNG
    media_image3.png
    903
    752
    media_image3.png
    Greyscale


	Regarding claim 19, Walker discloses the reducer is configured to push the rod between the arms and down into a cavity of the polyaxial head (paragraph 0034, lines 1-3).
	Regarding claim 20, Walker discloses at least one accessory including a de-rotation rod (Fig. 1 bridge 12); a set of auxiliary tools (Fig. 1 reduction jack 10B; paragraph 0046 driver); a pedicle screw (Fig. 2 bone fixation screw 14) configured to be installed in the polyaxial head (Fig. 2 collar 20); and an auxiliary tool fastening mechanism (Fig. 14 brace 299) that is configured to connect to the first end of the tower (paragraph 0059 lines 1-3), wherein the auxiliary tool fastening mechanism is configured to connect the de- rotation rod and the at least one auxiliary tool to the tower (Fig. 3, see annotated below).

    PNG
    media_image4.png
    778
    567
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
15.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
17.     Claim(s) 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (2016/0030093) as applied to claims 1 and 9 above, and further in view of Naito et al. (2005/0006896).
	Regarding claims 3 and 4, Walker discloses the handle interface comprises: a tubular shape (Fig. 14 plunger 242; paragraph 0060, lines 1-3); and a flat surface portion (Fig. 14, see annotated directly below claims 11-12) formed in the tubular shape to limit rotation of a tool coupler (Fig. 14 brace 299 which is connected to outer sleeve 230) mounted to the handle interface. Additionally, Walker discloses a locking mechanism (Fig. 14 outer sleeve 230) that is configured to be slid on and locked to the handle interface (paragraph 0062, lines 12-17 explain outer sleeve being slid onto mounting stem 50, which can be seen in Fig. 4), wherein the locking lever (Fig. 13 pawl 180A) is configured to lock the ratchet collar in a first mode and unlock the ratchet collar in a second mode (paragraph 0050, lines 17-21).
However, Walker does not disclose an annular groove formed in a top end of the tubular shape. 
	Naito discloses an annular groove (Fig. 1 annular grooves 160b) formed in a top end of a tubular shape (Fig. 1 protective cap 160).
	Because Walker discloses the top end of the tubular shape is a cap (paragraph 0060, lines 4-6), it would have been obvious to one of ordinary skill in the art to modify Walker by providing an annular groove, as this would have made the cap more easily gripped, as taught by Naito (paragraph 0069).
	Regarding claims 11-12, Walker discloses the handle interface comprises: a tubular shape (Fig. 14 plunger 242; paragraph 0060, lines 1-3); and a flat surface portion (Fig. 14, see annotated directly below claim 11) formed in the tubular shape to limit rotation of a tool coupler (Fig. 14 brace 299 which is connected to outer sleeve 230) mounted to the handle interface. Additionally, Walker discloses a locking mechanism (Fig. 14 outer sleeve 230) that is configured to be slid on and locked to the handle interface (paragraph 0062, lines 12-17 explain outer sleeve being slid onto mounting stem 50, which can be seen in Fig. 4), wherein the locking lever (Fig. 13 pawl 180A) is configured to lock the ratchet collar in a first mode and unlock the ratchet collar in a second mode (paragraph 0050, lines 17-21).
However, Walker does not disclose an annular groove formed in a top end of the tubular shape. 
	Naito discloses an annular groove (Fig. 1 annular grooves 160b) formed in a top end of a tubular shape (Fig. 1 protective cap 160).
	Because Walker discloses the top end of the tubular shape is a cap (paragraph 0060, lines 4-6), it would have been obvious to one of ordinary skill in the art to modify Walker by providing an annular groove, as this would have made the cap more easily gripped, as taught by Naito (paragraph 0069).


    PNG
    media_image5.png
    718
    663
    media_image5.png
    Greyscale


Allowable Subject Matter
18.     Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional art of cited interest. This includes Lish (10136927), Goel  (20180153593), Hoffman (20090228054), Sandstrom (20110257692), Stoll (20190274740), McBride (20160089188), and Kuntz (20100305625). Each of these additional references is within the art of rod reducers used during spinal surgery.
20.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLIE CLINE whose telephone number is 571-272-5795. The examiner can normally be reached on M-F from 8am to 5:30pm. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached at telephone number 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ALLIE D CLINE/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773